Per Curiam.
This case was tried at the Circuit, before the same jury that tried the case in which Michael Corse was respondent, *399against the same defendant, resulting in a verdict for the respondent. It is submitted to this court,’ in like manner, upon the same testimony and exceptions. The views expressed in the opinion read for this court in the case of Corse, respondent, v. Philadelphia and Reading Railway Co., appellant, are applicable to this case.
In that case the judgment was affirmed on the ground that the question of the respondent’s contributory negligence was a jury question. In this case a like result is reached. It may be well, however, to add, that in this case, the respondent was riding, as a companion, with Michael Corse, the respondent in that case, who was the driver. This additional fact brings this ease within the rule laid down by this court, viz., when a person receives injuries by a collision with a car, while riding by invitation without hire, in a carriage driven and owned by another, the negligence of the driver is not imputable to him. Noonan v. Consolidated Traction Co., 64 N. J. L. 579; Mittelsdorfer v. West Jersey, &c., Railroad Co., 77 Id. 698; Horandt v. Central Railroad Co., 78 Id. 190, 196; 81 Id. 488.
There being no error in the record, the judgment is therefore affirmed.
For affirmance—Tt-te Chancellor, Chief Justice, Garrison, Swayze, Parker, Bergen, Minturn, Black, Vre-DENBUEGH, WHITE, TeRHUNE, HePPENHEIAIER, WíLLTAAJS, Taylor, JJ. 11.
For reversal—None.